Case 1:19-cv-12432-LTS_ Document1-1 Filed 12/02/19 Page 1of1

JS 44 (Rev. 09/19)

CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as

provided by local rules of court. T!

his form, approved by the Judicial Conference of the United States in ‘September 1974, is required for the use of the Clerk of Court for the

purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

 

I. (a) PLAINTIFFS
CRAIG ERICKSON

DEFENDANTS
TOWN OF ROCKLAND

(b) County of Residence of First Listed Plaintiff PIlLYyYMoOU TH County of Residence of First Listed Defendant PIlLywynhitOowu TH

 

 

   
  
 

 

 

 

 

 

 

 

 

 

 

(EXCEPT IN U.S. PLAINTIFF CASES) (IN U.S. PLAINTIFF CASES ONL¥)
NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.
(c) Attorneys (Firm Name, Address, and Telephone Number) Attorneys (/f Known)
PRO SE
II. BASIS OF JURISDICTION (Place an “x” in One Box Only) Il. CITIZENSHIP OF PRINCIPAL PARTIES (Place an "X”" in One Box for Plainti
(Nor Diversity Cases Only) and One Box for Defendant)
> 1 U.S. Government * >»3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State = 1 * 1 Incorporated or Principal Place 7 4 Bid
of Businessin This States
oS: a
> 2 US. Government 7 4 Diversity Citizen of Another State me "2 Incorpordiéd ne Principal Place 5 ae)
Defendant (Indicate Citizenship of Parties in Item Il) of Busine Seth Anothei State
we Coy L aa |
Citizen or Subject of a * 3 ? 3 Foreign ign t 6 7 6
Foreign Country : No =—
IV. NATURE OF SUIT (Place an "X" in One Box Only) Click here on Nala of Suit Code De’
CONTRACT TORTS FORFEITURE/PENALTY BANKRUP. o> 5
> 110 Insurance PERSONAL INJURY PERSONALINJURY |” 625 Drug Related Seizure > 422 Appeal 28 gig ag le Chains Act
> 120 Marine > 310 Airplane * 365 Personal Injury - of Property 21 USC 881 |? 423 Withdrawal ©9 =5 7 376 Qui Tamrf31 USC
* 130 Miller Act * 315 Airplane Product Product Liability * 690 Other 28 USC 157 wal © 372%
” 140 Negotiable Instrument Liability * 367 Health Care/ 7 $Q) State Reapportionment
* 150 Recovery of Overpayment | * 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS > 410 Antitrust
& Enforcement of Judgment Slander Personal Injury > 820 Copyrights * 430 Banks and Banking
° 151 Medicare Act * 330 Federal Employers’ Product Liability * 830 Patent > 450 Commerce
* 152 Recovery of Defaulted Liability * 368 Asbestos Personal * 835 Patent - Abbreviated > 460 Deportation
Student Loans * 340 Marine Injury Product New Drug Application * 470 Racketeer Influenced and
(Excludes Veterans) * 345 Marine Product Liability * 840 Trademark Corrupt Organizations
” 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR SOCIAL SECURITY * 480 Consumer Credit
of Veteran’s Benefits > 350 Motor Vehicle * 370 Other Fraud * 710 Fair Labor Standards > 861 HIA (1395ff) (15 USC 1681 or 1692)

a

> 160 Stockholders’ Suits

190 Other Contract

195 Contract Product Liability
196 Franchise

4

”

a

a
”

355 Motor Vehicle * 371 Truth in Lending Act

Product Liability * 380 Other Personal 720 Labor/Management
360 Other Personal Property Damage Relations

Injury * 385 Property Damage 740 Railway Labor Act

862 Black Lung (923) 485 Telephone Consumer
863 DIWC/DIWW (403(g)) Protection Act

864 SSID Title XVI 490 Cable/Sat TV

865 RSI (405(g)) 850 Securities/Commodities/

a
”

’
a

a
¥
y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

* 362 Personal Injury - Product Liability * 751 Family and Medical Exchange
Medical Malpractice Leave Act > 890 Other Statutory Actions
REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS |” 790 Other Labor Litigation FEDERAL TAX SUITS * 891 Agricultural Acts
* 210 Land Condemnation * 440 Other Civil Rights Habeas Corpus: > 791 Employee Retirement > 870 Taxes (U.S. Plaintiff ° 893 Environmental Matters
* 220 Foreclosure * 441 Voting > 463 Alien Detainee Income Security Act or Defendant) * 895 Freedom of Information
* 230 Rent Lease & Ejectment * ><442 Employment * $10 Motions to Vacate * 871 IRS—Third Party Act
* 240 Torts to Land > 443 Housing/ Sentence 26 USC 7609 > 896 Arbitration
* 245 Tort Product Liability Accommodations * 530 General * 899 Administrative Procedure
> 290 All Other Real Property * 445 Amer. w/Disabilities - | * 535 Death Penalty IMMIGRATION Act/Review or Appeal of
Employment Other: * 462 Naturalization Application Agency Decision
* 446 Amer, w/Disabilities -| 7 540 Mandamus & Other |” 465 Other Immigration * 950 Constitutionality of
Other * 550 Civil Rights Actions State Statutes
* 448 Education * 555 Prison Condition
* 560 Civil Detainee -
Conditions of
Confinement
+» ORIGIN (Place an “x” in One Box Only)
= Original = 2 eae from > 3  Remanded from > 4 Reinstatedor 7 5 Transferredfrom 7 © Multidistrict > 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File
Cite the LLS Civil Statute under which vou are filing (Donotcite jurisdictional statutes unless di ity)
42 U.S.C. Sections 2000e et seq. (Civil rights, discrimination)
VI. CAUSE OF ACTION Brief de escrintion of cause:
VU. REQUESTED IN ° CHECK IF THIS IS A CLASS ACTION DEMAND $ TBD CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, E.R.CwP. JURY DEMAND: X?_Yes 7 No
VIL. RELATED CASE(S)
(See instructions):
IF ANY JUDGE DOCKET NUMBER

 

 

DATE

12/02/2019

FOR OFFICE USE ONLY

See RNEY OF RECORD

RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE
